11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Preston Dwight Walters,                      * From the 266th District Court
                                               of Erath County,
                                               Trial Court No. CR15323.

Vs. No. 11-19-00357-CR                       * December 12, 2019

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed for want of jurisdiction.